DETAILED ACTION
The office action is a response to an application filed on January 15, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 of U.S. Patent No. 10548185 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application 16743288
US 10548185 B2
1.    A method, comprising:







transforming, by the system, a first portion of the first data and a second portion of the second data into third data that represents a common format, wherein the transforming is based on the first native format and the second native format.







4.    The method of claim 1, wherein the transforming comprises generating a common view of an aggregation of the first data and the second data, and wherein the common 



first data associated with a first device operable with a first computing  platform and second data associated with a second device operable with a second computing platform different from the first computing platform;  

on a first identification of a first network service provider device operatively coupled to the first device, and a second native format of a second 
portion of the second data based on a second identification of a second network service provider device operatively coupled to the second device;  
transforming, by the system, the first portion of the first data and the second portion of the second data into third data, the transforming comprises parsing the first portion of the first data based on the first native format and the 
second portion of the second data based on the second native format, wherein the first network service provider device and the second network service provider device are located in different geographic regions, and wherein the third data is compatible with the first data and the second data;  and 
rendering, by the system, the third data as an integrated view of the first portion of the first data and the second portion of the second data, 


determining the first computing platform is managed by a first mobile network device of a first geographic region that applies first localized standards to manage the first device;
determining the second computing platform is managed by a second mobile network device of a second geographic region that applies second localized standards to manage the second device; and using the first localized standards to normalize the first data and the second localized standards to normalize the second data.

2.  The method of claim 1, wherein the 

transforming the first portion of 
the first data and the second portion of the second data comprises:

 determining the first computing platform is managed by a first mobile network operator of a first geographic region that applies first localized standards to manage the first device;  and determining the second computing platform is managed by a second mobile network operator of a second geographic region that applies second localized standards to manage the second device.

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:









determining a first native format of first data based on a first identification of a first network device of a first communications network and a second native format of second data based on a second identification of a second network device of a second communications network, wherein the first data is associated with a first device controlled by a first mobile network device of the first communications network, and wherein the second data is associated with a second device 
facilitating an output of third data as a normalized view of a first portion of the first data and a second portion of the second data.
12.    The system of claim 11, wherein the operations further comprise:
prior to the outputting the third data, converting the first portion of the first data and the second portion of the second data into the third data, wherein the converting comprises: normalizing the first portion based on the first native format; and normalizing the second portion based on the second native format.
13.    The system of claim 11, wherein the operations further comprise:
prior to the outputting the third data, determining the first network device employs first localized standards to manage the first device and the second network device employs second localized standards to manage the second device; and


14.    The system of claim 11, wherein the facilitating the output of the third data comprises facilitating the output at a third device geographically remote from the first device and the second device.

performance of operations, comprising: evaluating first data of a first device 
and second data of a second device, wherein the first device is determined to utilize a first computing platform managed by a first mobile network device, and wherein the second device is determined to utilize a second computing platform managed by a second mobile network device;  

determining the first data comprises a first native format associated with a first service provider device, and the second data comprises a second native format associated with a second service provider device; 

 converting the first data and the second data into third data based, in part, on the first native format and the second native format, wherein the third data represents the first data and the second data according to a common format 
normalizing the first data based on the first native format of the first device;  and normalizing the second data based on the second native format of the second device, wherein the first service provider device and the second service provider device are located in separate geographic areas.

determining that first data, associated with a first device, comprises a first native format based on a first identification of a first network service provider device that manages the first device, and that second data, associated with a second device, comprises a second native format based on a second identification of a second network service provider device that manages the second device; and
providing third data that comprises an aggregated view of a first portion of the first data and a second portion of the second data, the 
19.    The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise:
prior to the providing the aggregated view, transforming the first portion of the first data and the second portion of the second data into the third data, wherein the third data represents a common format for the first data and the second data.
20. The non-transitory machine-readable storage medium of claim 18, wherein the first network service provider device is operable with a first computing platform, wherein the second network service provider device is operable with a second computing platform, and wherein the operations further comprise:
determining the first computing platform is managed by a first mobile network device of a first geographic region that applies first localized standards to manage the first device;



executable instructions that, when executed by a processor, facilitate 
performance of operations, comprising: evaluating first data associated with a 
first device controlled by a first mobile network device of a first communications network, wherein the first data comprises a first native format determined based on a first identification of a first network device of the first communications network, wherein the first network device is operatively coupled to the first device;  evaluating second data associated with a second 

transforming a first portion of the first data and a second portion of the  second data into third data comprising parsing the first portion of the first 
data based on the first native format and the second portion of the second data based on the second native format, wherein the first network device and the second network device are located in disparate geographic regions;  and 
rendering the third data as a normalized view of at least the first portion of the first data and at least the second portion of the second data, wherein the third data is rendered on a third device configured to facilitate management of 
. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olenick et al. (Olenick hereafter) (US 20070198457 A1) (IDS provided) in view of Berarducci et al. (Berarducci hereafter) (US 20160212227 A1).

Regarding claim, 1 Olenick teaches, A method, comprising:
that first data of a first device comprises a first native format based on identifying of a first service provider device that manages the first device, and that second data of a second device comprises a second native format based on identifying of a second service provider device that manages the second device (Olenick; [0047] Method 200 includes an act of identifying a first data set owned by a first data provider, the first data set being in a first data format (act 201). For example, referring to FIG. 1A, data connector 111 can identify 151 from store 101. Method 200 includes an act of identifying a second data set owned by a second different data provider, the second data set being in a second different data format (act 202))
transforming, by the system, a first portion of the first data and a second portion of the second data into third data that represents a common format (transform can received a single data input and split the single data input data into two), wherein the transforming is based on the first native format and the second native format (change data formats, on 151 CDF and 152A CDF to transformed versions of the data) (Olenick; [0027-0031] … transform can received a single data input and split the single data input data into two or more differently transformed outputs … Transform 121 can receive 151 CDF and 152A CDF as inputs.  Transform 121 can perform one or more data transformation operations, such as, for example, changing data types and change data formats, on 151 CDF and/or 152A CDF to transformed versions of the data.).
Olenick fails to explicitly teach, determining, by a system comprising a processor , that first data of a first device comprises a first native format based on a first identification that manages the first device, and that second data of a second device comprises a second native format based on a second identification that manages the second device.
However, in the same field of endeavor, Berarducci teaches, determining, by a system comprising a processor (method for managing devices via a device management infrastructure), that first data of a first device comprises a first native format based on a first identification that manages the first device (receiving a first set of device information in a device-native format from one or more devices), and that second data of a second device comprises a second native format based on a second identification that manages the second device (receiving a second set of device information in the device-agnostic format) (Berarducci; [0011-0012] …The apparatus may include first communications circuitry configured to enable the apparatus to transmit and/or receive a device information message by at least formatting the device information message in a device-native format, second communications circuitry configured to enable the apparatus to transmit and/or receive the device information message by at least formatting the device information message in a device-agnostic format …method for managing devices via a device management infrastructure…receiving a first set of device information in a device-native format from one or more devices…also include receiving a second set of device information in the device-agnostic format) ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick to include the above recited limitations as taught by Berarducci in order to manage devices (Berarducci; [0012]).

Regarding claim, 11 Olenick teaches, A system, comprising: a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Olenick; [0023-0025]), comprising:
that first data of a first device comprises a first native format based on identifying of a first communications network that manages the first device, and that second data of a second device comprises a second native format based on identifying of a second communications network that manages the second device (Olenick; [0047] Method 200 includes an act of identifying a first data set owned by a first data provider, the first data set being in a first data format (act 201). For example, referring to FIG. 1A, data connector 111 can identify 151 from store 101. Method 200 includes an act of identifying a second data set owned by a second different data provider, the second data set being in a second different data format (act 202)),
wherein the first data is associated with a first device controlled by a first mobile network device of the first communications network, and wherein the second data is associated with a second device controlled by a second mobile network device of the second communications network (Olenick; [0023], [0047] … practiced in network computing environments with many types of computer system configurations, including, personal computers, laptop computers, hand-held devices, … mobile telephones,… identifying a first data set owned by a first data provider,… identifying a second data set owned by a second different data provider); and
facilitating an output of third data as a normalized view of a first portion of the first data and a second portion of the second data (Olenick; [0027-0031] … transform can received a single data input and split the single data input data into two or more differently transformed outputs … Transform 121 can receive 151 CDF and 152A CDF as inputs. Transform 121 can perform one or more data transformation operations, such as, for example, changing data types and change data formats, on 151 CDF and/or 152A CDF to transformed versions of the data) (See fig. 1A).
Olenick fails to explicitly teach, determining, a first native format of first data based on a first identification of a first network device that manages the first device, and a second native format of second data based on a second identification of a second network device 
However, in the same field of endeavor, Berarducci teaches, determining, a first native format of first data based on a first identification of a first network device (receiving a first set of device information in a device-native format from one or more devices), and that second data of a second device comprises a second native format based on a second identification that manages the second device (receiving a second set of device information in the device-agnostic format) (Berarducci; [0011-0012] …The apparatus may include first communications circuitry configured to enable the apparatus to transmit and/or receive a device information message by at least formatting the device information message in a device-native format, second communications circuitry configured to enable the apparatus to transmit and/or receive the device information message by at least formatting the device information message in a device-agnostic format …method for managing devices via a device management infrastructure…receiving a first set of device information in a device-native format from one or more devices…also include receiving a second set of device information in the device-agnostic format) ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick to include the above recited limitations as taught by Berarducci in order to manage devices (Berarducci; [0012]).

Regarding claim, 18 Olenick teaches, A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Olenick; [0023-0025]), comprising:
that first data of a first device comprises a first native format based on identifying of a first service provider device that manages the first device, and that second data of a second device comprises a second native format based on identifying of a second service provider device that manages the second device (Olenick; [0047] Method 200 includes an act of identifying a first data set owned by a first data provider, the first data set being in a first data format (act 201). For example, referring to FIG. 1A, data connector 111 can identify 151 from store 101. Method 200 includes an act of identifying a second data set owned by a second different data provider, the second data set being in a second different data format (act 202))
providing third data that comprises an aggregated view of a first portion of the first data and a second portion of the second data, the aggregated view being aggregated as a function of information defined by the first native format and the second native format (change data formats, on 151 CDF and 152A CDF to transformed versions of the data) (Olenick; [0027-0031] … transform can received a single data input and split the single data input data into two or more differently transformed outputs … Transform 121 can receive 151 CDF and 152A CDF as inputs.  Transform 121 can perform one or more data transformation operations, such as, for example, changing data types and change data formats, on 151 CDF and/or 152A CDF to transformed versions of the data) (See fig.1A).
Olenick fails to explicitly teach, determining, that first data of a first device comprises a first native format based on a first identification that manages the first device, and that second data of a second device comprises a second native format based on a second identification that manages the second device.
However, in the same field of endeavor, Berarducci teaches, determining, (method for managing devices via a device management infrastructure), that first data of a first device comprises a first native format based on a first identification that manages the first device (receiving a first set of device information in a device-native format from one or more devices), and that second data of a second device comprises a second native format based on a second identification that manages the second device (receiving a second set of device information in the device-agnostic format) (Berarducci; [0011-0012] …The apparatus may include first communications circuitry configured to enable the apparatus to transmit and/or receive a device information message by at least formatting the device information message in a device-native format, second communications circuitry configured to enable the apparatus to transmit and/or receive the device information message by at least formatting the device information message in a device-agnostic format …method for managing devices via a device management infrastructure…receiving a first set of device information in a device-native format from one or more devices…also include receiving a second set of device information in the device-agnostic format) ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick to include the above recited limitations as taught by Berarducci in order to manage devices (Berarducci; [0012]).

Regarding claim, 8 Olenick-Berarducci teaches, The method of claim 1, 
Olenick teaches, further comprising: rendering, by the system, the third data in a configurable format, facilitating, by the system, a first alteration of a first configuration of the first device based on a first change to the third data (Olenick; [0046-0048] … method 200 for providing data to a client. See fig.2. act 201 and act 203); and
facilitating, by the system, a second alteration of a second configuration of the second device based on a second change to the third data (Olenick; [0046-0048] … method 200 for providing data to a client. See fig.2. act 202 and act 204).

Claims 2-5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of Prahlad et al. (Prahlad hereafter) (US 20100332990 A1).

Regarding claim, 2 and 12 Olenick-Berarducci teaches, The claim 1 and 11, 
Olenick-Berarducci fails to explicitly teach further comprising: prior to the transforming, normalizing, by the system, the first data based on the first native format and the second data based on the second native format
However, in the same field of endeavor, Prahlad teaches further comprising: prior to the transforming, normalizing, by the system, the first data based on the first native format and the second data based on the second native format (Prahlad; [0039] …information management system 100 normalize disparate backup data and accompanying metadata from a variety of data sources. This normalized data is then advantageously combined with additional metadata to be displayed and/or managed via a common).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Prahlad in order to manage data from heterogeneous sources and formats  (Prahlad; [0034]).

Regarding claim, 3, 13, and 20 Olenick-Berarducci teaches,  The claim 1, 11 and 18, wherein the first service provider device is operable with a first computing platform, wherein the second service provider device is operable with a second computing platform, and 
Olenick-Berarducci fails to explicitly teach wherein the transforming comprises:
 determining the first computing platform is managed by a first mobile network device of a first geographic (heterogeneous and/or geographically) region that applies first localized standards( generate second metadata) to manage the first device (Prahlad; [0017-0018] performed by at least one of the utilities on the data of at least one of the heterogeneous client devices. …obtaining first data in a first file format from first media, the first data being associated with a first payload and first metadata; processing the first payload to generate second metadata different than the first metadata; and storing in a data structure the second metadata and at least a portion of the first metadata in a first entry associated with the first media) ([0009] heterogeneous and/or geographically);
determining the second computing platform is managed by a second mobile network device of a second geographic region that applies second localized standards to manage the second device (Prahlad; [0018] … obtaining second data in a second file format from second media, the second data being associated with a second payload and third metadata, the second file format being different than the first file format; processing the second payload to generate fourth metadata different than the third metadata; and storing in the data structure the fourth metadata and at least a portion of the third metadata in a second entry associated with the second media); and
using the first localized standards to normalize the first data and the second localized standards to normalize the second data (Prahlad; [0034] …information management console or appliance communicates with multiple client devices, such as different backup servers and/or databases, to present heterogeneous data to a user in a manageable format through a unified view. Thus, data in the information management system can be stored in different backup formats (e.g., by different backup applications) and/or non-backup formats, while also being capable of being displayed to the user in a single view for further data processing).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Prahlad in order to manage data from heterogeneous sources and formats  (Prahlad; [0034]).

Regarding claim, 4 Olenick-Berarducci teaches, The method of claim 1, 
Olenick-Berarducci fails to explicitly teach wherein the transforming comprises generating a common view of an aggregation of the first data and the second data, and wherein the common view is rendered in a same manner on the first device and the second device
However, in the same field of endeavor, Prahlad teaches wherein the transforming comprises generating a common view of an aggregation of the first data and the second data, and wherein the common view is rendered in a same manner on the first device and the second device(Prahlad; [0057] The user interface 108 advantageously provides a unified view of the data within the information management system 100 so as to allow a user (e.g., a system administrator) to manage and/or view data from multiple clients 104.  For example, the user interface 108 can provide the user with a single view and access to the data of heterogeneous source devices, such as devices with backup data from different backup vendors).
Olenick-Berarducci to include the above recited limitations as taught by Prahlad in order to manage data from heterogeneous sources and formats  (Prahlad; [0034]).

Regarding claim, 5 Olenick-Berarducci teaches, The method of claim 1, 
Olenick-Berarducci fails to explicitly teach, further comprising: facilitating, by the system, a rendering of the third data on a third device that facilitates management of the first device by the first service provider device and the second device by the second service provider device
However, in the same field of endeavor, Prahlad teaches facilitating, by the system, a rendering of the third data on a third device that facilitates management of the first device by the first service provider device and the second device by the second service provider device (Prahlad; [0058-0059] The user interface 108 can also allow the user to manage data that has been cataloged on a plurality of different source devices 104, even if the data is stored in different backup or other file formats… The ability to process and retrieve select pieces of data from multiple client devices 104, each with data in its own native format, provides significant advantages to the information management system 100).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Prahlad in order to manage data from heterogeneous sources and formats  (Prahlad; [0034]).

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of  Sharma et al. (Sharma hereafter) (US 20160295550 A1).

Regarding claim, 6 and 15 Olenick-Berarducci teaches, The claim 1 and 11, 
Olenick-Berarducci fails to explicitly teach wherein the first data comprises first subscriber identification module historical information for the first device, and wherein the second data comprises second subscriber identification module historical information for the second device
However, in the same field of endeavor, Sharma teaches wherein the first data comprises first subscriber identification module historical information for the first device, and wherein the second data comprises second subscriber identification module historical information for the second device (Sharma; [0057] The controller unit 310 can be configured to select the candidate neighbor cell 300b for the first SIM from the mapping table including the candidate neighbor cell corresponding to the cell currently serving the second SIM (i.e., serving cell 300a), where the first SIM is out of service and the second SIM is in service.  The mapping table is created by the Dual Subscriber Identification Module (SIM) Dual Standby (DSDS) device 302 based on a historic mobility pattern associated with the first SIM or the second SIM. A detailed description of creating the mapping table is explained with reference to FIG. 5).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Sharma in order to receive calls on several subscriptions (Sharma; [0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of Gao (Gao hereafter) (US 20150171909 A1).

Regarding claim, 7 Olenick-Berarducci teaches, The method of claim 1, 
Olenick-Berarducci fails to explicitly teach wherein the first service provider device utilizes Wi-Fi technology, and wherein the second service provider device utilizes satellite technology
However, in the same field of endeavor, Gao teaches wherein the first service provider device utilizes Wi-Fi technology, and wherein the second service provider device utilizes satellite technology (Gao; [0022-0028] … first communication channel established by a first service provider system… the modem accesses the remote server 20 in such mobile communication modes as … Wireless Fidelity (WiFi), or satellite communication… the second communication module 12 comprises a modem, wherein the modem accesses the second service provider system 40 in such mobile communication modes as … WiFi, or satellite communication).
Olenick-Berarducci to include the above recited limitations as taught by Gao in order to support by the multi-channel communication (Gao; [0028]).

Claims 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of  Siebel et al. (Siebel hereafter) (US 20170006135 A1).

Regarding claim, 9 Olenick-Berarducci teaches,   The method of claim 1,
Olenick-Berarducci fails to explicitly teach wherein the first device and the second device are classified as internet of things devices
However, in the same field of endeavor, Siebel teaches wherein the first device and the second device are classified as internet of things devices (Siebel; [0101] FIG. 2 is a schematic block diagram illustrating a system 200 having a model driven architecture for integrating, processing, and abstracting data related to an enterprise Internet-of-Things application development platform).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Siebel in order  to control device operation (Siebel; [0087]).

Regarding claim, 14 Olenick-Berarducci teaches,   The system of claim 11, 
Olenick-Berarducci fails to explicitly teach wherein the facilitating the output of the third data comprises facilitating the output at a third device geographically remote from the first device and the second device.
However, in the same field of endeavor, Siebel teaches wherein the facilitating the output of the third data comprises facilitating the output at a third device geographically remote from the first device and the second device (Siebel; [0312] … the system 200 of FIG. 2 may be built on infrastructure provided by a third party. For example, some embodiments may use Amazon Web Services.TM. (AWS) or other infrastructure that provides a collection of remote computing services, also called web services, providing a highly scalable cloud-computing platform. These services may be based out of various geographical regions across the world).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Siebel in order  to control device operation (Siebel; [0087]).

Regarding claim, 17 Olenick-Berarducci teaches,   The system of claim 11, 
Olenick-Berarducci fails to explicitly teach wherein the first device and the second device are connected assets managed via a cloud-based platform.
However, in the same field of endeavor, Siebel teaches wherein the first device and the second device are connected assets managed via a cloud-based platform (Siebel; [0314-0315] … The system 200 provides useful tools for information systems that include smart, connected products with embedded sensors, … cloud-based software in which product data, sensor data, enterprise data, and Internet data are aggregated, stored, and analyzed and applications run... However, some example platform applications, which may be used … a predictive maintenance application, sensor network health application, asset investment planning application, loss detection application, and market segmentation and targeting application, and/or a customer insight application).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Siebel in order  to control device operation (Siebel; [0087]).

Claims 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of  Kaariainen et al. (Kaariainen hereafter) (US 20120102008 A1).

Regarding claim, 10 and 16 Olenick-Berarducci teaches,   The claim 1 and 11,
Olenick-Berarducci fails to explicitly teach wherein the first data comprises historical data for a subscriber identification module of the first device, and wherein the transforming the first data comprises:
determining the first device comprises a subscriber identification module recredentialed for use with the first service provider device, and 
including, in the third data, the historical data for the subscriber identification module of the first device
However, in the same field of endeavor, Kaariainen teaches wherein the first data comprises historical data for a subscriber identification module of the first device (Kaariainen; [0022] … The device identifiers ay include hardware device identifiers, independent of the user and the user's SIM card 217, in addition to user-based and operator-based identifiers contained in the SIM card), and wherein the transforming the first data comprises:
determining the first device comprises a subscriber identification module recredentialed for use with the first service provider device (Kaariainen; [0021] …a service application running on a services platform 103 can retrieve device identifiers from the UE 101, and determine, based on the device identifiers, whether the UE 101 represents a new or returning user to the service ), and
including, in the third data, the historical data for the subscriber identification module of the first device (Kaariainen; [0023] In the event of a determination that the user is a returning user, the 
device identifier API 109 retrieves any user history data from the device/user 
records database).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Kaariainen in order  to track user activities on a service platform (Kaariainen; [0021]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olenick-Berarducci in view of  Kimmich et al.	(Kimmich  hereafter ) (US 20090041100 A1).

Regarding claim, 19 Olenick-Berarducci teaches    The non-transitory machine-readable storage medium of claim 18, 
Olenick teaches, wherein the operations further comprise:
prior to the providing the aggregated view, transforming the first portion of the first data (After any data operations are performed, data connector 111 outputs data 151 CDF) and the second portion of the second data into the third data (Data connector 112 can perform any data operations to introduce the data 152A to transform 121), (Olenick; [0027-0030] …A transform can also join a plurality of data inputs into a decreased number of transformed data outputs. For example, referring to FIG. 1A, transform 121 can receive 151 CDF and 152A CDF and join 151 CDF and 152A CDF into (151,152A)T…After any data operations are performed, data connector 111 outputs data 151 CDF…Data connector 112 can perform any data operations to introduce the data 152A to transform 121).
Olenick-Berarducci fails to explicitly teach wherein the third data represents a common format for the first data and the second data
However, in the same field of endeavor, Kimmich teaches, wherein the third data represents a common format for the first data and the second data (Kimmich; [0078-0080] …each data terminal may send data to the aggregator terminal 400 with a different scheme for pre-coding and/or for coding and modulation… decode the received data into a common format for use by the analyzer unit 430.… data representing different portions of one set of source data (e.g., audio and video, multiple viewpoints, multiple levels of detail or definition, etc.) are received at multiple receiver units 414 … aggregating the data may include combining and processing the data to generate a more complete representation of the source data).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Olenick-Berarducci to include the above recited limitations as taught by Kimmich in order to generate a more complete representation of the source data (Kimmich; [0012]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/             Examiner, Art Unit 2416        

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416